

115 HR 329 IH: Puerto Rico Federal Judicial Improvement Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 329IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize an additional district judge for the district of Puerto Rico and to convert to permanent status the temporary office of bankruptcy judge for the district of Puerto Rico.1.Short titleThis Act may be cited as the Puerto Rico Federal Judicial Improvement Act.2.District judgeship for the district of Puerto Rico(a)In generalThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the district of Puerto Rico.(b)Technical and conforming amendmentIn order that the table contained in section 133(a) of title 28, United States Code, will reflect the change in the number of judgeships authorized by subsection (a), such table is amended by striking the item relating to Puerto Rico and inserting the following:Puerto Rico83.Conversion of the temporary office of bankruptcy judge to the permanent office of bankruptcy judge for the district of Puerto Rico(a)Conversion of office to permanent status(1)The temporary office of bankruptcy judge authorized for the district of Puerto Rico by section 1223(b)(1)(P) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(M) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note) and section 1002(a)(1)(G) of Public Law 115–72 (131 Stat. 1230; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by subsection (b).(2)The temporary office of bankruptcy judge authorized for the district of Puerto Rico by section 3(a)(7) of Public Law 102–361 (106 Stat. 966; 28 U.S.C. 152 note), and extended by section 1223(c)(1) of Public Law 109–8 (119 Stat. 198; 28 U.S.C. 152 note), section 2(b)(1) of Public Law 112–121 (126 Stat. 347; 28 U.S.C. 152 note), and section 1002(b)(1) of Public Law 115–72 (131 Stat. 1230; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and is represented in the amendment made by subsection (b).(b)Conforming amendmentTo reflect the conversion of the temporary office of bankruptcy judge to the permanent office of bankruptcy judge made by the operation of subsection (a), section 152(a)(2) of title 28 of the United States Code is amended in the item relating to the district of Puerto Rico by striking 2 and inserting 4.